J-A14025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SALLY FREED                                     IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    ROBERT E. GUILDAY AND LICIA E.
    GUILDAY, HIS WIFE
                       Appellants

    ROBERT E. GUILDAY AND LICIA E.
    GUILDAY, HIS WIFE
                        Appellants
                     v.

    SALLY FREED AND HENDRICK B.
    WRIGHT, HIS HEIRS, DEVISEES,
    LEGATEES, EXECUTORS,
    ADMINISTRATORS, PERSONAL
    REPRESENTATIVES, SUCCESSORS,
    TRANSFEREES, ASSIGNS AND ALL
    OTHER PERSONS HAVING INTEREST IN
    THE PREMISES
                        Appellees                      No. 1523 MDA 2021


               Appeal from the Judgment Entered March 17, 2022
                In the Court of Common Pleas of Luzerne County
                 Civil Division at No.: 2015-11871; 2020-04203


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: OCTOBER 20, 2022

        Appellants Robert E. Guilday and Licia E. Guilday, husband and wife,

appeal from the March 17, 2022 judgment entered in the Court of Common

Pleas of Luzerne County (“trial court”) against them and in favor of Appellee
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14025-22



Sally Freed (“Ms. Freed”) following the denial of their post-trial motions. Upon

review, we affirm.

       The facts and procedural history of this case are undisputed. 1 Briefly,

on September 12, 1990, Ms. Freed acquired the premises located at 2927

Lakeside Drive, Harveys Lake, Luzerne County and associated lakefront

property. On October 5, 2004, Ms. Freed purchased a second property when

she acquired from the Greater Wilkes-Barre Association for the Blind (the

“Blind Association”), via a quitclaim deed, the Blind Association’s 1/5 interest

in a portion of the lakebed of Harveys Lake adjacent to her property.2

Ms. Freed duly recorded this sale with the Luzerne County Recorder of Deeds

in Deed Book 3004, Page 251816.

       On April 21, 2005, Appellants acquired from Kevin J. McHale

(“Mr. McHale”) a property, featuring a dock, adjacent to Ms. Freed’s property

in Harveys Lake. The properties shared a common boundary. Mr. McHale had

purchased the property from David Bailey, III and Ann Marie Bailey (the

“Baileys”) on May 21, 1998, who in turn had obtained the same from Leonard

Chesterfield and Mary Mohanco, n/k/a Mary Chesterfield on July 6, 1990. At

____________________________________________


1Unless otherwise stated, the facts are taken from the trial court’s July 8,
2021 and November 1, 2021 opinions.
2 The October 5, 2005 quitclaim deed noted that the lakebed property was
owned by Hendrick B. Wright, who died on September 2, 1881. Upon his
death, Henrick Wright devised the lakebed property to his five children, one
of whom was George B. Wright. When George Wright died on October 1,
1932, he conveyed his 1/5 interest in the lakebed to the Greater Wilkes-Barre
Association for the Blind.

                                           -2-
J-A14025-22



the time of the April 14 sale, neither the deed from Mr. McHale to Appellants,

nor the deed from the Baileys to Mr. Hale described the portion of the lakebed

where the dock was located.

      On October 21, 2015, Ms. Freed initiated an ejectment action, docketed

at 2015-11871 against Appellants (the “Ejectment Action”), alleging that,

since acquiring the property, Appellants have maintained a wooden dock

across the common boundary line that encroached upon her property. On

April 25, 2016, Appellants filed an answer, denying the averments of the

complaint and asserting new matter. In particular, Appellants claimed, inter

alia, a prescriptive easement and adverse possession to justify their continued

use of the dock. Appellants also brought counterclaims seeking to quiet title

and a declaratory judgment that they have a prescriptive easement over that

portion of the lakebed property on which their dock is situated. Appellants’

Answer, 4/25/16, at ¶¶ 28-37.       On May 13, 2016, Ms. Freed replied to

Appellants’ new matter and answered the counterclaims.

      While the Ejectment Action was pending, on March 18, 2020, Appellants

instituted a quiet title action against Ms. Freed and Hendrick B. Wright, his

heirs, devisees, legatees, executors, administrators, personal representatives,

successors, transferees, assigns and all other persons having interest in the

premises (the “Wright Defendants”) at docket 04203-2020 (“Quiet Title

Action”). Appellants claimed that, even though a part of their dock encroached

upon Ms. Freed’s lakebed property, they have a right to continue to use the

dock via the doctrine of adverse possession. In support, Appellants claimed

                                     -3-
J-A14025-22



that they and their predecessors in interest—Mr. McHale and the Baileys—

used the dock continuously for over twenty-one years as of the date of the

complaint. Appellants’ Complaint, 3/18/20, at ¶¶ 9-11.

       On April 29, 2020, Ms. Freed filed an answer, generally denying the

averments of the complaint and asserting new matter. On September 28,

2020, Ms. Freed amended her answer, raising new matter and asserting a

crossclaim for quiet title, based on adverse possession, against the Wright

Defendants.     On January 27, 2021, following her unsuccessful attempts to

serve the Wright Defendants via publication, the trial court quieted title in

favor of Ms. Freed relating to the lakebed property that she purchased from

the Greater Wilkes-Barre Association for the Blind.3

       On August 15, 2020, Appellants obtained from Mr. McHale a quitclaim

deed, whereby Mr. McHale transferred to them all rights obtained through his

open, hostile, continuous, notorious and exclusive use of dock encroaching

upon a portion of Ms. Freed’s lakebed property from May 21, 1998 until April

21, 2005.     On December 15, 2020, Appellants obtained a nearly identical

quitclaim deed from the Baileys spanning the Baileys periods of possession.

       On March 25, 2021, following the parties’ stipulation, the trial court

consolidated for purposes of trial the Ejectment Action and the Quiet Title

____________________________________________


3 Similarly, on March 26, 2021, the trial court also entered judgment in favor
of Appellants and against the Wright Defendants. We express no opinion on
the validity of the judgments entered against the Wright Defendants. As the
Wright Defendants did not participate below, they also are not a party to this
appeal.

                                           -4-
J-A14025-22



Action. That day, this case proceeded to a bench trial, following which the

trial court denied relief to Appellants and concluded that their dock encroached

on the lakebed property owned by Ms. Freed.

       On July 19, 2021, Appellants filed a post-trial motion, challenging

principally the trial court’s refusal to rely upon the post-dated quitclaim deeds

from Mr. McHale and the Baileys to allow tacking for purposes of establishing

adverse possession. The trial court denied the post-trial motion on November

1, 2021. Appellants timely appealed. The trial court directed Appellants to

file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

Appellants complied, asserting that the trial court erred in concluding that they

failed to establish tacking for purposes of proving adverse possession.

Separately, Appellants asserted that the trial court erred in quieting title to

the lakebed property in favor of Ms. Freed because she failed to prove adverse

possession vis-à-vis the Wright Defendants.

       On appeal,4 Appellants raise two issues for our review, reproduced

verbatim as follows:



____________________________________________


4 We note that Appellants’ brief fails to comply with the briefing requirements
outlined in the Pennsylvania Rules of Appellate Procedure. Specifically, the
brief includes no citations to the record or to legal authority to support
Appellants’ claims. See Pa.R.A.P. 2119 (setting forth argument briefing
requirements, including “discussion and citation of authorities” and “reference
to the place in the record where the matter refers to appears”). The brief also
presents no meaningful legal analysis. Yet, despite these obvious and
substantial briefing deficiencies, we decline to find waiver and address the
merits of this appeal.

                                           -5-
J-A14025-22


      [I.] Does the filing of quitclaim deeds transferring use of the real
      estate after the filing of the quiet title action, but referring to use
      prior thereto, fulfill the requirements of tacking?

      [II.] Did the trial court err in finding that Appellant[s] had no
      standing because they were only adjoining owners and ignoring
      their encroachment upon [Ms. Freed’s] claim.


Appellants’ Brief at 1.

      At the core, Appellants take exception to the trial court’s determination

that they did not establish adverse possession of the disputed lakebed

property upon which their dock encroached. They argue that the trial court

erred in concluding that they could not tack the periods of possession of prior

owners onto their own period of possession because no deed in the chain of

title at the time of the 2005 conveyance from Mr. McHale to Appellants

described or referenced the disputed the lakebed property.

      Following a bench trial concerning adverse possession, the trial court’s

“findings of fact will not be disturbed absent an abuse of discretion, a

capricious disbelief of the evidence, or a lack of evidentiary support on the

record for the findings.” Lilly v. Markvan, 763 A.2d 370, 372 (Pa. 2000).

“We will reverse the trial court only if its findings of fact are not supported by

competent evidence in the record or if its findings are premised on an error of

law.” Wyatt Inc. v. Citizens Bank of Pa., 976 A.2d 557, 564 (Pa. Super.

2009) (citation omitted). Where, as here, the appellants claim legal error in

the application of the doctrine of adverse possession, they raise “a question

of law, over which our standard of review is de novo and our scope of review

is plenary.” City of Philadelphia v. Galdo, 217 A.3d 811, 817 (Pa. 2019).

                                       -6-
J-A14025-22



      “Adverse possession is an extraordinary doctrine that permits one to

achieve ownership of another's real property by operation of law.” Id. at 820.

“The doctrine is dependent upon an individual’s possession of another’s

property for an enumerated period of time authorized by statute.” Id.; see

also 68 P.S.A. §§ 81-88 (governing claims by adverse possession); and 42

Pa.C.S.A. § 5530 (setting forth a twenty-one-year-limitations period in actions

for the possession of real property).    Through these statutes, the General

Assembly “encourages those who diligently develop and improve the land as

against those who are content to hold the bare legal title inactively for many

years.” Galdo, 217 A.3d at 820.

      Thus, in Pennsylvania, one who claims title by adverse possession

      must prove actual, continuous, exclusive, visible, notorious,
      distinct and hostile possession of the land for twenty-one years.
      . . . However, under certain circumstances, the periods of
      possession of prior owners may be added on to the period of
      possession of the present owners [by] a process, called “tacking”
      . . . but only where there is privity between [successive
      occupants]. For [the Court’s] purposes, “privity” refers to a
      succession of relationship to the same thing, whether created by
      deed or other acts or by operation of law.


Northern Forests II, Inc. v. Keta Realty Co., 130 A.3d 19, 35 (Pa. Super.

2015) (quoting Baylor v. Soska, 658 A.2d 743, 744-45 (Pa. 1995)), appeal

denied 158 A.3d 1237 (Pa. 2016).

      In Baylor, Robert and Lillian Baylor (“the Baylors”) claimed that they

held the disputed land, via adverse possession, by tacking the period that their

predecessor in title held the disputed land. Baylor, 658 A.2d at 743. The


                                     -7-
J-A14025-22



Supreme Court held that the Baylors could not tack the period of time in which

their predecessor in title held the disputed land, because the predecessor

failed to identify the disputed land in her deed to the Baylors.

      The only method by which an adverse possessor may convey the
      title asserted by adverse possession is to describe in the
      instrument of conveyance[,] by means minimally acceptable for
      conveyancing of realty[,] that which is intended to be conveyed.
      In this case, the predecessor in title did not meet this requirement
      so far as regards the disputed tract.


Id. at 746. The Supreme Court reasoned:

      [t]here is good reason for this requirement. Interested parties
      have a right to discern from the record the state of the title of any
      parcel of land. If tacking were to be permitted because of vague,
      undefined “circumstances,” there could and most likely would be
      no way for one not a party to the conveyance to know this. But
      the law mandates that a person asserting a claim of adverse
      possession make this assertion openly and notoriously to all the
      world. There must be no secret that the adverse possessor is
      asserting a claim to the land in question.         If the adverse
      possessor’s claim is to be passed on to a successor in title,
      therefore, there must be some objective indicia of record by which
      it can be discerned with some degree of certainty that a claim of
      title by adverse possession is being made and that the duration of
      this claim has been passed on to a successor in title.


Id. at 745–46 (citation omitted). Thus, in order to tack the time in possession

of one’s predecessors for purposes of acquiring title to land, the subsequent

possessor must receive a deed describing the metes and bounds of the land

in question. The “acceptance of a deed describing boundary lines confines the

premises conveyed to the area within the boundaries, and such a deed does

not convey inchoate rights acquired by incompleted adverse possession.

Each predecessor must have claimed title to the property in dispute and have

                                      -8-
J-A14025-22



purported to include it.” Watkins v. Watkins, 775 A.2d 841, 846–47 (Pa.

Super. 2001) (citations omitted) (emphasis added).

      The issue here is straightforward: whether Appellants established

adverse possession of the portion of the lakebed property upon which their

dock encroached.     Our review of the record discloses that at the time

Appellants purchased their property, no deed in Appellants’ chain of title

“describe[d] in the instrument of conveyance[,] by means minimally

acceptable for conveyancing the realty[,] that which [was] intended to be

conveyed[,]” i.e., the portion of Ms. Freed’s lakebed property upon which

Appellant’s dock encroached. See Baylor, 658 A.2d at 746; accord Zeglin

v. Gahagen, 812 A.2d 558, 565 (Pa. 2002) (recognizing that in Baylor, the

Supreme Court “dismissed the portion of the privity rules permitting the

tacking based on acts or circumstances extrinsic to written deeds.”).

      As discussed, a portion of Appellants’ dock encroached on Ms. Freed’s

lakebed property. Appellants’ 2020 complaint alleged that they acquired title

to that portion of Ms. Freed’s property via adverse possession. Appellants,

however, did not own their property for twenty-one years, as they purchased

it in 2005. Thus, to circumvent this limitation, they sought to add the periods

of possession of prior owners—Mr. McHale and the Baileys—onto their period

of possession. Recognizing that their 2005 deed did not describe or reference

the disputed lakebed property, Appellants obtained and recorded in 2020

post-dated quitclaim deeds from Mr. McHale and the Baileys describing the




                                     -9-
J-A14025-22



lakebed property.5 The trial court found the post-dated quitclaim deeds were

ineffective, because they sought to include that which was absent in the

original deeds at the time of conveyance.          The court explained that for

Appellants to “successfully tack their period of possession onto the prior

owners, the deed received when they bought the property from [Mr.] McHale

in April 2005 would have had to contain a description of the portion of the

lakebed at issue. It did not and in this case it is fatal.” Trial Court Opinion,

11/1/21, at 14. This fatal defect in the chain of title was not cured when

Appellants obtained the 2020 quitclaim deeds. As the trial court noted, they

obtained the quitclaim deed from the Baileys after they obtained the quitclaim

deed from Mr. McHale. Critically, the Baileys issued a quitclaim deed directly

to Appellants, rather than to Mr. McHale. Thus, the 2020 quitclaim deeds did

not follow the chain of title. Thus, without tacking, Appellants cannot establish

privity between themselves and their predecessors in title to satisfy the

twenty-one-year period of possession necessary to show title through adverse

possession. See Northern Forests II, Inc., 130 A.3d at 35. Accordingly,

Appellants’ quiet title action must fail.6


____________________________________________


5This occurred at least five months after the initiation of the Quiet Title Action
and nearly five years after the Ejectment Action.
6 Insofar Appellants relies upon Freed v. Harveys Lake Borough Zoning
Hearing Bd., 2008 WL 9398599 (Pa. Cmwlth. 2008) (unpublished
memorandum), for the argument that it settled or affected ownership of
lakebed properties, the reliance is misplaced. The Commonwealth Court
decision is inapplicable sub judice because it involved an interpretation of a
local ordinance and did not settle deed or title disputes.

                                          - 10 -
J-A14025-22



      We next turn to Appellants’ second argument that the trial court erred

in concluding that they lacked standing to challenge Ms. Freed’s adverse

possession claim against the Wright Defendants. We perceive this argument

to be irrelevant and without merit. The trial court did not decide whether Ms.

Freed established adverse possession via-a-vis the Wright Defendants.

Indeed, the trial court explained, “[n]owhere in this court’s findings of fact

and conclusions of law does this court suggest that [Ms. Freed] established

twenty-one years of adverse use.”            Trial Court Opinion, 11/1/21, at 18

(unnecessary capitalizations omitted). The trial court merely determined that

Appellants failed to quiet title in the lakebed property because they could not

prove adverse possession via tacking. The court observed:

      [Appellants] were aware of the quitclaim deed from the Blind
      Association and did not object at the time of trial. It is true that
      the quitclaim deed from the Blind Association to [Ms.] Freed
      conveyed a one-fifth interest in the portion of the lakebed
      specifically described in the deed; this interest is more than
      [Appellants] have in the portion of the property where their dock
      is located which encroaches on [Ms.] Freed’s property. The one-
      fifth interest could possibly create problems down the road for
      [Ms. Freed] if someone with more than one-fifth interest files a
      suit in ejectment against [her] but that is for another day.

Id. at 16-17 (footnote omitted).      Finally, as noted earlier, prior to trial,

Ms. Freed—via    default—quieted     title    against   the   Wright   Defendants.

Accordingly, Appellants are not entitled to relief.

      In sum, we cannot conclude that the trial court erred in denying

Appellants’ quiet title claim.      Even though they possessed the dock

encroaching upon Ms. Freed’s property since 2005, they fell short of the


                                     - 11 -
J-A14025-22



required twenty-one-year period necessary to establish adverse possession.

Appellants also could not overcome the time limitation because there was no

reference to the disputed portion of the lakebed property in any deed in the

chain of title, much less the deed conveying the property to Appellants in

2005. Their subsequent efforts to obtain post-dated quitclaim deeds were

futile. As a result, Appellants failed to establish privity between themselves

and their predecessors in title for purposes of establishing adverse possession

by tacking. We therefore affirm the trial court’s March 17, 2022 judgment.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/20/2022




                                    - 12 -